Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 19th, 2022 does not place the application in condition for allowance.
The previous grounds for objection and rejection in the Office Action dated April 20th, 2022 are withdrawn due to Applicant’s amendment.
New grounds for objection and rejection follow.

Claim Objections
Claims 24 and 28 are objected to under 37 CFR 1.75 as being a substantial duplicate of one another. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 6, as best understood by the Examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al. (US 2015/0069284 A1) in view of Murai et al. (US 2012/0292575 A1) in view of Chen et al. (US 2006/0102224 A1) in view of Yabuuchi et al. (WO 2014/118959 A1). Citations below are made to Yabuuchi et al. et al. (US 2015/0357543 A1) which corresponds to the national stage of this application, and is therefore a translation thereof.

In view of Claim 1, Murai et al. ‘284 discloses a thermoelectric conversion material (Figure 1B) comprising:
a granular base material including a semiconductor that contains at least two kinds of elements selected from Si, Fe, Co and Ni e.g., the compound can be a semiconductor made of a silicon and also comprising Fe, Co, or Ni (Paragraph 0032).
a binder having a guest material (silicon), wherein the binder (Figure 1B, c & Paragraph 0034) continuously surrounds said base material so as to be disposed on a grain boundary of the granular base material (Figure 1B, a);
an interface structure composed of the granular base material and the guest material of the binder (Figure 1B, where a & c touch);
wherein the binder is disposed on a grand boundary of the granular base material such that the grain boundary is interposed between the binder and the granular base material, the grain boundary being a part of the interface structure (Figure 1B & Paragraph 0013-0014);
wherein the granular base material and the guest material of the binder are in an isolated state within the thermoelectric conversion material and do not form a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction or a segregation reaction (Figure 1B, a & c).
What Murai et al. ‘284 does not disclose is a fine particle with a guest material (silicon) dispersed in the granular base material, said fine particle having a grain size smaller than a grain size of said granular base material such that the amount of a binder is equal to or smaller than an amount of the fine particle and an amount of the granular base material is larger than a total amount of the binder and the fine particle wherein the fine particle with a guest material is also in an isolated state and does not form a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction or a segregation reaction.
Murai et al. ‘575 discloses a fine particle with a guest material dispersed in the granular base material said fine particle having a grain size smaller than a grain size of said granular base (Figure 1A, #14 - Paragraph 0046 & 0055 – silicon particles); a grain boundary phase (Figure 1A, #12 – Paragraph 0046 & 0054); the granular base material and the guest material are in an isolated state within said thermoelectric conversion material and not forming a compound by a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction, or a segregation reaction (Figure 1A, #12 & #14 – the elements are separated).  Murai et al. ‘575 teaches that the invention provides a nanosized composite thermoelectric conversion material in which the thermal conductivity decreasing effect brought about by nanosized phonon-scattering particles is increased and thermoelectric conversion performance is considerably improved thereby (Paragraph 0016).  
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate a fine particle with a guest material (silicon) dispersed in the granular base material, said fine particle having a grain size smaller than a grain size of said granular base material wherein the fine particle is in an isolated state as disclosed by Murai et al. ‘575 in Murai et al. ‘284 thermoelectric conversion material for the advantage of improved thermoelectric conversion performance.
Murai et al. ‘575 discloses that dispersed in the granular base material (Figure 1A, #10) are the fine particles with dimensions of 1-100 nm (Paragraph 0053).  Murai et al. ‘284 was relied upon to teach a granular base material with a thickness of 40-100 nm (Paragraph 0033) and a binder (Figure 1B, C) that has dimensions of 10 nm or less (Paragraph 0035).  Accordingly, modified Murai et al. ‘284 discloses ranges wherein an amount of the binder is equal to or smaller than an amount of the fine particle and an amount of the granular base is larger than a total amount of the binder at the fine particle.
Modified Murai et al. does not disclose a granular base material including a semiconductor made of a silicon compound, wherein the silicon compound consists of Si and at least one type of element from among transition metals consisting of Ti, V, Nb, Mo, La, Ta, and W, or alkali metals consisting of Li, Na, K and Rb.
Yabuuchi et al. discloses a granular base material including a semiconductor made of a silicon compound, wherein the silicon compound consists of Si and at least one type of element from among transition metals consisting of Ti, Mo that has the advantage of producing thermoelectric conversion material having a low environmental load (Paragraph 0046).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a semiconductor made of a silicon compound, wherein the silicon compound consists of Si and at least one type of element from among transition metals consisting of Ti, Mo as disclosed by Yabuuchi et al. in modified Iida et al. thermoelectric conversion material for the advantage of producing a material with a low environmental load.
Modified Murai et al. does not disclose that the fine particle consists of Si and none or one type of element from among the transition metals consisting of Ti, V, Cr, Fe, Co, Ni, Cu, Zr, Nb, Mo, La, Ta, and W, or the alkali metals consisting of Li, Na, K and Rb.
Chen et al. discloses a fine particle that is silicon e.g., “consisting of Si and none of one type of element” (Figure 1 & 3 – Paragraph 0039).  Chen et al. teaches that the enhanced thermoelectric properties of nanocomposite materials of the invention can be understood as being due to a reduction in phonon thermal conductivity while concurrently preserving electron transport properties (Paragraph 0049).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the silicon nanoparticle as disclosed Chen et al. as the fine particle of modified Murai et al. for the advantaging of having enhanced thermoelectric properties of nanocomposite materials.

In view of Claim 6, Murai et al. ‘284 discloses a thermoelectric conversion material (Figure 1B) comprising:
a granular base material including a semiconductor made of a silicon compound, wherein the silicon compound contains at least one type of element from among transition elements Fe, Co, and Cu (Paragraph 0032 – at least two elements selected from Si, Fe, Co and Cu);
a binder having a guest material (silicon), wherein the binder (Figure 1B, c & Paragraph 0034) continuously surrounds said base material so as to be disposed on a grain boundary of the granular base material (Figure 1B, a);
an interface structure composed of the granular base material and the guest material of the binder (Figure 1B, where a & c touch);
wherein the binder is disposed on a grand boundary of the granular base material such that the grain boundary is interposed between the binder and the granular base material, the grain boundary being a part of the interface structure (Figure 1B & Paragraph 0013-0014);
wherein the granular base material and the guest material of the binder are in an isolated state within the thermoelectric conversion material and do not form a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction or a segregation reaction (Figure 1B, a & c).
What Murai et al. ‘284 does not disclose is a fine particle with a guest material (silicon) dispersed in the granular base material, said fine particle having a grain size smaller than a grain size of said granular base material such that the amount of a binder is equal to or smaller than an amount of the fine particle and an amount of the granular base material is larger than a total amount of the binder and the fine particle wherein the fine particle with a guest material is also in an isolated state and does not form a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction or a segregation reaction.
Murai et al. ‘575 discloses a fine particle with a guest material dispersed in the granular base material said fine particle having a grain size smaller than a grain size of said granular base (Figure 1A, #14 - Paragraph 0046 & 0055 – silicon particles); a grain boundary phase (Figure 1A, #12 – Paragraph 0046 & 0054); the granular base material and the guest material are in an isolated state within said thermoelectric conversion material and not forming a compound by a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction, or a segregation reaction (Figure 1A, #12 & #14 – the elements are separated).  Murai et al. ‘575 teaches that the invention provides a nanosized composite thermoelectric conversion material in which the thermal conductivity decreasing effect brought about by nanosized phonon-scattering particles is increased and thermoelectric conversion performance is considerably improved thereby (Paragraph 0016).  
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate a fine particle with a guest material (silicon) dispersed in the granular base material, said fine particle having a grain size smaller than a grain size of said granular base material wherein the fine particle is in an isolated state as disclosed by Murai et al. ‘575 in Murai et al. ‘284 thermoelectric conversion material for the advantage of improved thermoelectric conversion performance.
Murai et al. ‘575 discloses that an amount of grain boundary phase is approximately equal to the amount of the fine particle (Paragraph 0053) and the crystal grain diameters are 100 nm or smaller (Paragraph 0052).  Murai et al. ‘284 was relied upon to teach a granular base material with a thickness of 40-100 nm (Paragraph 0033) and a binder (Figure 1B, C) that has dimensions of 10 nm or less (Paragraph 0035).  Accordingly, modified Murai et al. ‘284 discloses ranges wherein an amount of the binder is equal to or smaller than an amount of the fine particle and an amount of the granular base is larger than a total amount of the binder at the fine particle.
Modified Murai et al. does not disclose a granular base material including a semiconductor made of a silicon compound, wherein the silicon compound consists of Si and at least one type of element from among transition metals consisting of Ti, V, Nb, Mo, La, Ta, and W, or alkali metals consisting of Li, Na, K and Rb.
Yabuuchi et al. discloses a granular base material including a semiconductor made of a silicon compound, wherein the silicon compound consists of Si and at least one type of element from among transition metals consisting of Ti, Mo that has the advantage of producing thermoelectric conversion material having a low environmental load (Paragraph 0046).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a semiconductor made of a silicon compound, wherein the silicon compound consists of Si and at least one type of element from among transition metals consisting of Ti, Mo as disclosed by Yabuuchi et al. in modified Iida et al. thermoelectric conversion material for the advantage of producing a material with a low environmental load.
Modified Murai et al. does not disclose that the fine particle consists of Si and none or one type of element from among the transition metals consisting of Ti, V, Cr, Fe, Co, Ni, Cu, Zr, Nb, Mo, La, Ta, and W, or the alkali metals consisting of Li, Na, K and Rb.
Chen et al. discloses a fine particle that is silicon (Figure 1 & 3 – Paragraph 0039).  Chen et al. teaches that the enhanced thermoelectric properties of nanocomposite materials of the invention can be understood as being due to a reduction in phonon thermal conductivity while concurrently preserving electron transport properties (Paragraph 0049).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the silicon nanoparticle as disclosed Chen et al. as the fine particle of modified Murai et al. for the advantaging of having enhanced thermoelectric properties of nanocomposite materials.


Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0100409 A1) in view of Murai et al. (US 2015/0069284 A1) in view of Murai et al. (US 2012/0292575 A1) in view of Chen et al. (US 2006/0102224 A1) in view of Yabuuchi et al. (WO 2014/118959 A1). Citations below are made to Yabuuchi et al. et al. (US 2015/0357543 A1) which corresponds to the national stage of this application, and is therefore a translation thereof.

In view of Claim 10, Kim et al. discloses a thermoelectric conversion module comprising a plurality of thermoelectric conversion units that has electrodes provided at both ends of a thermoelectric conversion material (Figure 4).  Kim et al. does not teach the thermoelectric conversion material according to claim 1.
Murai et al. ‘284 discloses a thermoelectric conversion material (Figure 1B) comprising:
a granular base material including a semiconductor made of a silicon compound, wherein the silicon compound contains at least one type of element from among transition elements Fe, Co, and Cu (Paragraph 0032 – at least two elements selected from Si, Fe, Co and Cu);
a binder having a guest material (silicon), wherein the binder (Figure 1B, c & Paragraph 0034) continuously surrounds said base material so as to be disposed on a grain boundary of the granular base material (Figure 1B, a);
an interface structure composed of the granular base material and the guest material of the binder (Figure 1B, where a & c touch);
wherein the binder is disposed on a grand boundary of the granular base material such that the grain boundary is interposed between the binder and the granular base material, the grain boundary being a part of the interface structure (Figure 1B & Paragraph 0013-0014);
wherein the granular base material and the guest material of the binder are in an isolated state within the thermoelectric conversion material and do not form a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction or a segregation reaction (Figure 1B, a & c).
Murai et al. ‘284 teaches that the present inventors found that in a nanocomposite thermoelectric conversion material that includes a matrix phase material and an insulating material, when a grain boundary phase including the insulating material in an interface between crystal grains of the matrix phase material is formed, even placed under a high temperature during a manufacturing process or under a service environment, crystal grains of the matrix phase material are reduced from being coarsened and the thermal conductivity is sufficiently reduced thereby (Paragraph 0013).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the thermoelectric material of Murai et al. ‘284 in Kim et al. thermoelectric conversion module for the advantage of obtaining reduced thermal conductivity.
What modified Kim et al. (Murai et al. ‘284) does not disclose is a fine particle with a guest material (silicon) dispersed in the granular base material, said fine particle having a grain size smaller than a grain size of said granular base material such that the amount of a binder is equal to or smaller than an amount of the fine particle and an amount of the granular base material is larger than a total amount of the binder and the fine particle wherein the fine particle with a guest material is also in an isolated state and does not form a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction or a segregation reaction.
Murai et al. ‘575 discloses a fine particle with a guest material dispersed in the granular base material said fine particle having a grain size smaller than a grain size of said granular base (Figure 1A, #14 - Paragraph 0046 & 0055 – silicon particles); a grain boundary phase (Figure 1A, #12 – Paragraph 0046 & 0054); the granular base material and the guest material are in an isolated state within said thermoelectric conversion material and not forming a compound by a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction, or a segregation reaction (Figure 1A, #12 & #14 – the elements are separated).  Murai et al. ‘575 teaches that the invention provides a nanosized composite thermoelectric conversion material in which the thermal conductivity decreasing effect brought about by nanosized phonon-scattering particles is increased and thermoelectric conversion performance is considerably improved thereby (Paragraph 0016).  
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate a fine particle with a guest material (silicon) dispersed in the granular base material, said fine particle having a grain size smaller than a grain size of said granular base material wherein the fine particle is in an isolated state as disclosed by Murai et al. ‘575 in Murai et al. ‘284 thermoelectric conversion material for the advantage of improved thermoelectric conversion performance.
Murai et al. ‘575 discloses that dispersed in the granular base material (Figure 1A, #10) are the fine particles with dimensions of 1-100 nm (Paragraph 0053).  Murai et al. ‘284 was relied upon to teach a granular base material with a thickness of 40-100 nm (Paragraph 0033) and a binder (Figure 1B, C) that has dimensions of 10 nm or less (Paragraph 0035).  Accordingly, modified Murai et al. ‘284 discloses ranges wherein an amount of the binder is equal to or smaller than an amount of the fine particle and an amount of the granular base is larger than a total amount of the binder at the fine particle.
Modified Murai et al. does not disclose a granular base material including a semiconductor made of a silicon compound, wherein the silicon compound consists of Si and at least one type of element from among transition metals consisting of Ti, V, Nb, Mo, La, Ta, and W, or alkali metals consisting of Li, Na, K and Rb.
Yabuuchi et al. discloses a granular base material including a semiconductor made of a silicon compound, wherein the silicon compound consists of Si and at least one type of element from among transition metals consisting of Ti, Mo that has the advantage of producing thermoelectric conversion material having a low environmental load (Paragraph 0046).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a semiconductor made of a silicon compound, wherein the silicon compound consists of Si and at least one type of element from among transition metals consisting of Ti, Mo as disclosed by Yabuuchi et al. in modified Murai et al. thermoelectric conversion material for the advantage of producing a material with a low environmental load.
Modified Murai et al. does not disclose that the fine particle consists of Si and none or one type of element from among the transition metals consisting of Ti, V, Cr, Fe, Co, Ni, Cu, Zr, Nb, Mo, La, Ta, and W, or the alkali metals consisting of Li, Na, K and Rb.
Chen et al. discloses a fine particle that is silicon (Figure 1 & 3 – Paragraph 0039).  Chen et al. teaches that the enhanced thermoelectric properties of nanocomposite materials of the invention can be understood as being due to a reduction in phonon thermal conductivity while concurrently preserving electron transport properties (Paragraph 0049).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the silicon nanoparticle as disclosed Chen et al. as the fine particle of modified Murai et al. for the advantaging of having enhanced thermoelectric properties of nanocomposite materials.

In view of Claim 14, Kim et al. discloses a thermoelectric conversion module comprising a plurality of thermoelectric conversion units that has electrodes provided at both ends of a thermoelectric conversion material (Figure 4).  Kim et al. does not teach the thermoelectric conversion material according to claim 6.
Murai et al. ‘284 discloses a thermoelectric conversion material (Figure 1B) comprising:
a granular base material including a semiconductor made of a silicon compound, wherein the silicon compound contains at least one type of element from among transition elements Fe, Co, and Cu (Paragraph 0032 – at least two elements selected from Si, Fe, Co and Cu);
a binder having a guest material (silicon), wherein the binder (Figure 1B, c & Paragraph 0034) continuously surrounds said base material so as to be disposed on a grain boundary of the granular base material (Figure 1B, a);
an interface structure composed of the granular base material and the guest material of the binder (Figure 1B, where a & c touch);
wherein the binder is disposed on a grand boundary of the granular base material such that the grain boundary is interposed between the binder and the granular base material, the grain boundary being a part of the interface structure (Figure 1B & Paragraph 0013-0014);
wherein the granular base material and the guest material of the binder are in an isolated state within the thermoelectric conversion material and do not form a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction or a segregation reaction (Figure 1B, a & c).
Murai et al. ‘284 teaches that the present inventors found that in a nanocomposite thermoelectric conversion material that includes a matrix phase material and an insulating material, when a grain boundary phase including the insulating material in an interface between crystal grains of the matrix phase material is formed, even placed under a high temperature during a manufacturing process or under a service environment, crystal grains of the matrix phase material are reduced from being coarsened and the thermal conductivity is sufficiently reduced thereby (Paragraph 0013).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the thermoelectric material of Murai et al. ‘284 in Kim et al. thermoelectric conversion module for the advantage of obtaining reduced thermal conductivity.
What modified Kim et al. (Murai et al. ‘284) does not disclose is a fine particle with a guest material (silicon) dispersed in the granular base material, said fine particle having a grain size smaller than a grain size of said granular base material such that the amount of a binder is equal to or smaller than an amount of the fine particle and an amount of the granular base material is larger than a total amount of the binder and the fine particle wherein the fine particle with a guest material is also in an isolated state and does not form a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction or a segregation reaction.
Murai et al. ‘575 discloses a fine particle with a guest material dispersed in the granular base material said fine particle having a grain size smaller than a grain size of said granular base (Figure 1A, #14 - Paragraph 0046 & 0055 – silicon particles); a grain boundary phase (Figure 1A, #12 – Paragraph 0046 & 0054); the granular base material and the guest material are in an isolated state within said thermoelectric conversion material and not forming a compound by a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction, or a segregation reaction (Figure 1A, #12 & #14 – the elements are separated).  Murai et al. ‘575 teaches that the invention provides a nanosized composite thermoelectric conversion material in which the thermal conductivity decreasing effect brought about by nanosized phonon-scattering particles is increased and thermoelectric conversion performance is considerably improved thereby (Paragraph 0016).  
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate a fine particle with a guest material (silicon) dispersed in the granular base material, said fine particle having a grain size smaller than a grain size of said granular base material wherein the fine particle is in an isolated state as disclosed by Murai et al. ‘575 in Murai et al. ‘284 thermoelectric conversion material for the advantage of improved thermoelectric conversion performance.
Murai et al. ‘575 discloses that dispersed in the granular base material (Figure 1A, #10) are the fine particles with dimensions of 1-100 nm (Paragraph 0053).  Murai et al. ‘284 was relied upon to teach a granular base material with a thickness of 40-100 nm (Paragraph 0033) and a binder (Figure 1B, C) that has dimensions of 10 nm or less (Paragraph 0035).  Accordingly, modified Murai et al. ‘284 discloses ranges wherein an amount of the binder is equal to or smaller than an amount of the fine particle and an amount of the granular base is larger than a total amount of the binder at the fine particle.
Modified Murai et al. does not disclose a granular base material including a semiconductor made of a silicon compound, wherein the silicon compound consists of Si and at least one type of element from among transition metals consisting of Ti, V, Nb, Mo, La, Ta, and W, or alkali metals consisting of Li, Na, K and Rb.
Yabuuchi et al. discloses a granular base material including a semiconductor made of a silicon compound, wherein the silicon compound consists of Si and at least one type of element from among transition metals consisting of Ti, Mo that has the advantage of producing thermoelectric conversion material having a low environmental load (Paragraph 0046).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a semiconductor made of a silicon compound, wherein the silicon compound consists of Si and at least one type of element from among transition metals consisting of Ti, Mo as disclosed by Yabuuchi et al. in modified Murai et al. thermoelectric conversion material for the advantage of producing a material with a low environmental load.
Modified Murai et al. does not disclose that the fine particle consists of Si and none or one type of element from among the transition metals consisting of Ti, V, Cr, Fe, Co, Ni, Cu, Zr, Nb, Mo, La, Ta, and W, or the alkali metals consisting of Li, Na, K and Rb.
Chen et al. discloses a fine particle that is silicon (Figure 1 & 3 – Paragraph 0039).  Chen et al. teaches that the enhanced thermoelectric properties of nanocomposite materials of the invention can be understood as being due to a reduction in phonon thermal conductivity while concurrently preserving electron transport properties (Paragraph 0049).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the silicon nanoparticle as disclosed Chen et al. as the fine particle of modified Murai et al. for the advantaging of having enhanced thermoelectric properties of nanocomposite materials.



Claims 2 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al. (US 2012/0097205 A1) in view of Murai et al. (US 2012/0292575 A1) in view of Yabuuchi et al. (WO 2014/118959 A1) in view of Chen et al. (US 2006/0102224 A1). Citations below are made to Yabuuchi et al. et al. (US 2015/0357543 A1) which corresponds to the national stage of this application, and is therefore a translation thereof.

In view of Claim 2, as best understood by the Examiner, Iida et al. discloses a thermoelectric conversion material (Paragraph 0096) comprising:
a granular base material including a semiconductor made of a silicon compound (Figure 12, Mg2Si), wherein the silicon compound contains at least one type of element including Cu (Paragraph 0101); and
a binder having a guest material (Figure 12, Silicon), a thickness of the binder is approximately a same thickness as the granular base material at some places (See Annotated Iida et al. Figure 12, below), wherein the granular base material and the guest material are in an isolated state within the said thermoelectric conversion material and not forming a compound by eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction, or a segregation reaction (Figure 12, Mg2Si & Si).
Annotated Iida et al. Figure 12

    PNG
    media_image1.png
    528
    837
    media_image1.png
    Greyscale

What Iida et al. does not disclose is a fine particle with a guest material (silicon) dispersed in the granular base material, said fine particle having a grain size smaller than a grain size of said granular base material 
Murai et al. ‘575 discloses a fine particle with a guest material dispersed in the granular base material said fine particle having a grain size smaller than a grain size of said granular base (Figure 1A, #14 - Paragraph 0046 & 0055 – silicon particles). Murai et al. ‘575 teaches that the invention provides a nanosized composite thermoelectric conversion material in which the thermal conductivity decreasing effect brought about by nanosized phonon-scattering particles is increased and thermoelectric conversion performance is considerably improved thereby (Paragraph 0016).  
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate a fine particle with a guest material (silicon) dispersed in the granular base material, said fine particle having a grain size smaller than a grain size of said granular base material wherein the fine particle is in an isolated state as disclosed by Murai et al. ‘575 in Iida et al. thermoelectric conversion material for the advantage of improved thermoelectric conversion performance.
Modified Iida et al. does not disclose that the granular base material includes a silicon compound that consists of Si and at least one type of element from among transition metals consisting of Ti, V, Cr, Fe, Co, Ni, Cu, Zr, Nb, Mo, La, Ta, and W, or alkali metals consisting of Li, Na, K and Rb.
Yabuuchi et al. discloses a granular base material including a semiconductor made of a silicon compound, wherein the silicon compound consists of Si and at least one type of element from among transition metals consisting of Ti, Mo that has the advantage of producing thermoelectric conversion material having a low environmental load (Paragraph 0046).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a semiconductor made of a silicon compound, wherein the silicon compound consists of Si and at least one type of element from among transition metals consisting of Ti, Mo as disclosed by Yabuuchi et al. in modified Iida et al. thermoelectric conversion material for the advantage of producing a material with a low environmental load.
Modified Iida et al. does not disclose that the fine particle consists of Si and none or one type of element from among the transition metals consisting of Ti, V, Cr, Fe, Co, Ni, Cu, Zr, Nb, Mo, La, Ta, and W, or the alkali metals consisting of Li, Na, K and Rb.
Chen et al. discloses a fine particle that is silicon (Figure 1 & 3 – Paragraph 0039).  Chen et al. teaches that the enhanced thermoelectric properties of nanocomposite materials of the invention can be understood as being due to a reduction in phonon thermal conductivity while concurrently preserving electron transport properties (Paragraph 0049).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the silicon nanoparticle as disclosed Chen et al. as the fine particle of modified Iida et al.  for the advantaging of having enhanced thermoelectric properties of nanocomposite materials.

In view of Claim 13, Iida et al., Murai et al. ‘575, Yabuuchi et al. and Chen et al. are relied upon for the reasons given above in addressing Claim 2.  Iida et al. teaches a thermoelectric conversion module comprising a plurality of thermoelectric conversion units including the thermoelectric conversion material according to claim 2 and electrodes provided at both ends of the thermoelectric conversion material (Figure 1-2, #1015 & #1025 – Paragraph 0004).


Claims 10, 24 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0100409 A1) in view of Murai et al. (US 2015/0069284 A1) in view of Murai et al. (US 2012/0292575 A1) in view of Chen et al. (US 2006/0102224 A1) in view of Yabuuchi et al. (WO 2014/118959 A1) Citations below are made to Yabuuchi et al. et al. (US 2015/0357543 A1) which corresponds to the national stage of this application, and is therefore a translation thereof.


In view of Claim 10, Kim et al. discloses a thermoelectric conversion module comprising a plurality of thermoelectric conversion units that has electrodes provided at both ends of a thermoelectric conversion material (Figure 4).  Kim et al. does not teach the thermoelectric conversion material according to claim 1.
Murai et al. ‘284 discloses a thermoelectric conversion material (Figure 1B) comprising:
a granular base material including a semiconductor made of a silicon compound, wherein the silicon compound contains at least one type of element from among transition elements Fe, Co, and Cu (Paragraph 0032 – at least two elements selected from Si, Fe, Co and Cu);
a binder having a guest material (silicon), wherein the binder (Figure 1B, c & Paragraph 0034) continuously surrounds said base material so as to be disposed on a grain boundary of the granular base material (Figure 1B, a);
an interface structure composed of the granular base material and the guest material of the binder (Figure 1B, where a & c touch);
wherein the binder is disposed on a grand boundary of the granular base material such that the grain boundary is interposed between the binder and the granular base material, the grain boundary being a part of the interface structure (Figure 1B & Paragraph 0013-0014);
wherein the granular base material and the guest material of the binder are in an isolated state within the thermoelectric conversion material and do not form a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction or a segregation reaction (Figure 1B, a & c).
Murai et al. ‘284 teaches that the present inventors found that in a nanocomposite thermoelectric conversion material that includes a matrix phase material and an insulating material, when a grain boundary phase including the insulating material in an interface between crystal grains of the matrix phase material is formed, even placed under a high temperature during a manufacturing process or under a service environment, crystal grains of the matrix phase material are reduced from being coarsened and the thermal conductivity is sufficiently reduced thereby (Paragraph 0013).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the thermoelectric material of Murai et al. ‘284 in Kim et al. thermoelectric conversion module for the advantage of obtaining reduced thermal conductivity.
What modified Kim et al. (Murai et al. ‘284) does not disclose is a fine particle with a guest material (silicon) dispersed in the granular base material, said fine particle having a grain size smaller than a grain size of said granular base material such that the amount of a binder is equal to or smaller than an amount of the fine particle and an amount of the granular base material is larger than a total amount of the binder and the fine particle wherein the fine particle with a guest material is also in an isolated state and does not form a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction or a segregation reaction.
Murai et al. ‘575 discloses a fine particle with a guest material dispersed in the granular base material said fine particle having a grain size smaller than a grain size of said granular base (Figure 1A, #14 - Paragraph 0046 & 0055 – silicon particles); a grain boundary phase (Figure 1A, #12 – Paragraph 0046 & 0054); the granular base material and the guest material are in an isolated state within said thermoelectric conversion material and not forming a compound by a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction, or a segregation reaction (Figure 1A, #12 & #14 – the elements are separated).  Murai et al. ‘575 teaches that the invention provides a nanosized composite thermoelectric conversion material in which the thermal conductivity decreasing effect brought about by nanosized phonon-scattering particles is increased and thermoelectric conversion performance is considerably improved thereby (Paragraph 0016).  
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate a fine particle with a guest material (silicon) dispersed in the granular base material, said fine particle having a grain size smaller than a grain size of said granular base material wherein the fine particle is in an isolated state as disclosed by Murai et al. ‘575 in Murai et al. ‘284 thermoelectric conversion material for the advantage of improved thermoelectric conversion performance.
Murai et al. ‘575 discloses that dispersed in the granular base material (Figure 1A, #10) are the fine particles with dimensions of 1-100 nm (Paragraph 0053).  Murai et al. ‘284 was relied upon to teach a granular base material with a thickness of 40-100 nm (Paragraph 0033) and a binder (Figure 1B, C) that has dimensions of 10 nm or less (Paragraph 0035).  Accordingly, modified Murai et al. ‘284 discloses ranges wherein an amount of the binder is equal to or smaller than an amount of the fine particle and an amount of the granular base is larger than a total amount of the binder at the fine particle.
Modified Kim et al. does not disclose that the granular base material includes a silicon compound that consists of Si and at least one type of element from among transition metals consisting of Ti, V, Cr, Fe, Co, Ni, Cu, Zr, Nb, Mo, La, Ta, and W, or alkali metals consisting of Li, Na, K and Rb.
Yabuuchi et al. discloses a granular base material including a semiconductor made of a silicon compound, wherein the silicon compound consists of Si and at least one type of element from among transition metals consisting of Ti, Mo that has the advantage of producing thermoelectric conversion material having a low environmental load (Paragraph 0046).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a semiconductor made of a silicon compound, wherein the silicon compound consists of Si and at least one type of element from among transition metals consisting of Ti, Mo as disclosed by Yabuuchi et al. in modified Kim et al. thermoelectric conversion material for the advantage of producing a material with a low environmental load.
Modified Kim et al. does not disclose that the fine particle consists of Si and none or one type of element from among the transition metals consisting of Ti, V, Cr, Fe, Co, Ni, Cu, Zr, Nb, Mo, La, Ta, and W, or the alkali metals consisting of Li, Na, K and Rb.
Chen et al. discloses a fine particle that is silicon (Figure 1 & 3 – Paragraph 0039).  Chen et al. teaches that the enhanced thermoelectric properties of nanocomposite materials of the invention can be understood as being due to a reduction in phonon thermal conductivity while concurrently preserving electron transport properties (Paragraph 0049).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the silicon nanoparticle as disclosed Chen et al. as the fine particle of modified Kim et al. for the advantaging of having enhanced thermoelectric properties of nanocomposite materials.

In view of Claims 24 & 28, Kim et al. discloses a thermoelectric conversion module comprising a plurality of thermoelectric conversion units that has electrodes provided at both ends of a thermoelectric conversion material (Figure 4).  Kim et al. does not teach the thermoelectric conversion material according to claim 20.
Murai et al. ‘284 discloses a particulate matrix material composed of a semiconductor of a silicon-based compound (Paragraph 0032) and a binder composed of the guest material silicon existing at the grain boundary of the particulate matrix material such that these materials do not form a compound via a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction or a segregation reaction (Figure 2, C & Paragraph 0034).
Murai et al. ‘284 teaches that the present inventors found that in a nanocomposite thermoelectric conversion material that includes a matrix phase material and an insulating material, when a grain boundary phase including the insulating material in an interface between crystal grains of the matrix phase material is formed, even placed under a high temperature during a manufacturing process or under a service environment, crystal grains of the matrix phase material are reduced from being coarsened and the thermal conductivity is sufficiently reduced thereby (Paragraph 0013).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the thermoelectric material of Murai et al. ‘284 in Kim et al. thermoelectric conversion module for the advantage of obtaining reduced thermal conductivity.
What modified Kim et al. (Murai et al. ‘284) does not disclose is a fine particle with a guest material (silicon) dispersed in the granular base material, said fine particle having a grain size smaller than a grain size of said granular base material such that the amount of a binder is equal to or smaller than an amount of the fine particle and an amount of the granular base material is larger than a total amount of the binder and the fine particle wherein the fine particle with a guest material is also in an isolated state and does not form a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction or a segregation reaction.
Murai et al. ‘575 discloses a fine particle with a guest material dispersed in the granular base material said fine particle having a grain size smaller than a grain size of said granular base (Figure 1A, #14 - Paragraph 0046 & 0055 – silicon particles); a grain boundary phase (Figure 1A, #12 – Paragraph 0046 & 0054); the granular base material and the guest material are in an isolated state within said thermoelectric conversion material and not forming a compound by a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction, or a segregation reaction (Figure 1A, #12 & #14 – the elements are separated).  Murai et al. ‘575 teaches that the invention provides a nanosized composite thermoelectric conversion material in which the thermal conductivity decreasing effect brought about by nanosized phonon-scattering particles is increased and thermoelectric conversion performance is considerably improved thereby (Paragraph 0016).  
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate a fine particle with a guest material (silicon) dispersed in the granular base material, said fine particle having a grain size smaller than a grain size of said granular base material wherein the fine particle is in an isolated state as disclosed by Murai et al. ‘575 in Murai et al. ‘284 thermoelectric conversion material for the advantage of improved thermoelectric conversion performance.
Murai et al. ‘575 discloses that dispersed in the granular base material (Figure 1A, #10) are the fine particles with dimensions of 1-100 nm (Paragraph 0053).  Murai et al. ‘284 was relied upon to teach a granular base material with a thickness of 40-100 nm (Paragraph 0033) and a binder (Figure 1B, C) that has dimensions of 10 nm or less (Paragraph 0035).  Accordingly, modified Murai et al. ‘284 discloses ranges wherein an amount of the binder is equal to or smaller than an amount of the fine particle and an amount of the granular base is larger than a total amount of the binder at the fine particle.
Modified Kim et al. does not disclose that the granular base material includes a silicon compound that consists of Si and at least one type of element from among transition metals consisting of Ti, V, Cr, Fe, Co, Ni, Cu, Zr, Nb, Mo, La, Ta, and W, or alkali metals consisting of Li, Na, K and Rb.
Yabuuchi et al. discloses a granular base material including a semiconductor made of a silicon compound, wherein the silicon compound consists of Si and at least one type of element from among transition metals consisting of Ti, Mo that has the advantage of producing thermoelectric conversion material having a low environmental load (Paragraph 0046).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a semiconductor made of a silicon compound, wherein the silicon compound consists of Si and at least one type of element from among transition metals consisting of Ti, Mo as disclosed by Yabuuchi et al. in modified Kim et al. thermoelectric conversion material for the advantage of producing a material with a low environmental load.
Modified Kim et al. does not disclose that the fine particle consists of Si and none or one type of element from among the transition metals consisting of Ti, V, Cr, Fe, Co, Ni, Cu, Zr, Nb, Mo, La, Ta, and W, or the alkali metals consisting of Li, Na, K and Rb.
Chen et al. discloses a fine particle that is silicon (Figure 1 & 3 – Paragraph 0039).  Chen et al. teaches that the enhanced thermoelectric properties of nanocomposite materials of the invention can be understood as being due to a reduction in phonon thermal conductivity while concurrently preserving electron transport properties (Paragraph 0049).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the silicon nanoparticle as disclosed Chen et al. as the fine particle of modified Kim et al. for the advantaging of having enhanced thermoelectric properties of nanocomposite materials.

Claims 15 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al. (US 2015/0069284 A1) in view of Murai et al. (US 2012/0292575 A1) in view of Chen et al. (US 2006/0102224 A1) in view of Yabuuchi et al. (WO 2014/118959 A1) Citations below are made to Yabuuchi et al. et al. (US 2015/0357543 A1) which corresponds to the national stage of this application, and is therefore a translation thereof.

	In view of Claims 15 and 20, Murai et al. ‘284 discloses a particulate matrix material composed of a semiconductor of a silicon-based compound (Paragraph 0032) and a binder composed of the guest material silicon existing at the grain boundary of the particulate matrix material such that these materials do not form a compound via a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction or a segregation reaction (Figure 2, C & Paragraph 0034).
What Murai et al. ‘284 does not disclose is a fine particle with a guest material (silicon) dispersed in the particulate matrix material, said fine particle having a grain size smaller than a grain size of said granular base material such that the amount of a binder is equal to or smaller than an amount of the fine particle and an amount of the particulate matrix material is larger than a total amount of the binder and the fine particle wherein the fine particle with a guest material is also in an isolated state and does not form a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction or a segregation reaction.
Murai et al. ‘575 discloses a fine particle with a guest material dispersed in the particulate matrix material said fine particle having a grain size smaller than a grain size of said granular base (Figure 1A, #14 - Paragraph 0046 & 0055 – silicon particles); a grain boundary phase (Figure 1A, #12 – Paragraph 0046 & 0054); the granular base material and the guest material are in an isolated state within said thermoelectric conversion material and not forming a compound by a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction, or a segregation reaction (Figure 1A, #12 & #14 – the elements are separated).  Murai et al. ‘575 teaches that the invention provides a nanosized composite thermoelectric conversion material in which the thermal conductivity decreasing effect brought about by nanosized phonon-scattering particles is increased and thermoelectric conversion performance is considerably improved thereby (Paragraph 0016).  
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate a fine particle with a guest material (silicon) dispersed in the particulate matrix material, said fine particle having a grain size smaller than a grain size of said granular base material wherein the fine particle is in an isolated state as disclosed by Murai et al. ‘575 in Murai et al. ‘284 thermoelectric conversion material for the advantage of improved thermoelectric conversion performance.
Murai et al. ‘575 discloses that dispersed in the granular base material (Figure 1A, #10) are the fine particles with dimensions of 1-100 nm (Paragraph 0053).  Murai et al. ‘284 was relied upon to teach a granular base material with a thickness of 40-100 nm (Paragraph 0033) and a binder (Figure 1B, C) that has dimensions of 10 nm or less (Paragraph 0035).  Accordingly, modified Murai et al. ‘284 discloses ranges wherein an amount of the binder is equal to or smaller than an amount of the fine particle and an amount of the granular base is larger than a total amount of the binder at the fine particle.
Modified Murai et al. does not disclose that the granular base material includes a silicon compound that consists of Si and at least one type of element from among transition metals consisting of Ti, V, Cr, Fe, Co, Ni, Cu, Zr, Nb, Mo, La, Ta, and W, or alkali metals consisting of Li, Na, K and Rb.
Yabuuchi et al. discloses a granular base material including a semiconductor made of a silicon compound, wherein the silicon compound consists of Si and at least one type of element from among transition metals consisting of Ti, Mo that has the advantage of producing thermoelectric conversion material having a low environmental load (Paragraph 0046).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a semiconductor made of a silicon compound, wherein the silicon compound consists of Si and at least one type of element from among transition metals consisting of Ti, Mo as disclosed by Yabuuchi et al. in modified Murai et al. thermoelectric conversion material for the advantage of producing a material with a low environmental load.
Modified Murai et al. does not disclose that the fine particle consists of Si and none or one type of element from among the transition metals consisting of Ti, V, Cr, Fe, Co, Ni, Cu, Zr, Nb, Mo, La, Ta, and W, or the alkali metals consisting of Li, Na, K and Rb.
Chen et al. discloses a fine particle that is silicon (Figure 1 & 3 – Paragraph 0039).  Chen et al. teaches that the enhanced thermoelectric properties of nanocomposite materials of the invention can be understood as being due to a reduction in phonon thermal conductivity while concurrently preserving electron transport properties (Paragraph 0049).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the silicon nanoparticle as disclosed Chen et al. as the fine particle of modified Murai et al. for the advantaging of having enhanced thermoelectric properties of nanocomposite materials.

	In view of Claim 21, Murai et al. ‘284, Murai et al. ‘575, Yabuuchi et al. and Chen et al. are relied upon for the reasons given above in addressing claim 20.  Murai et al. ‘284 discloses particulate matrix material (Figure 1B) is a semiconductor that contains at least two kinds of elements selected from Si, Fe, Co and Ni e.g., the compound can be a semiconductor made of a silicon and also comprising Fe, Co, or Ni (Paragraph 0032).



Response to Arguments
	Applicant argues that Chen does not disclose a fine particle as a guest material dispersed in a granular base material wherein the fine particle is silicon, because Chen does not disclose the granular base material including a semiconductor made of a silicon compound, wherein the compound consists of Si and at least one type of element from among transition metals and alkali metals.  The Examiner respectfully disagrees and points out to Applicant that Chen et al. was not relied upon to teach the granular base material but instead relied upon to teach a fine particle that is silicon e.g., “consisting of Si and none of one type of element” (Figure 1 & 3 – Paragraph 0039).  Chen et al. teaches that the enhanced thermoelectric properties of nanocomposite materials of the invention can be understood as being due to a reduction in phonon thermal conductivity while concurrently preserving electron transport properties (Paragraph 0049).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the silicon nanoparticle as disclosed Chen et al. as the fine particle of modified Murai et al. for the advantaging of having enhanced thermoelectric properties of nanocomposite materials.

	Applicant argues that Yabuuchi is not available as prior art because Applicant owns application serial number 15/252,825.  The examiner respectfully points out to Applicant that the prior art relied upon was Yabuuchi et al. (WO 2014/118959 A1) which was published over a year before Applicant’s filing date.  Accordingly, Yabuuchi et al. (WO 2014/118959 A1) is available as prior art, the US application is merely used as a translation of the WIPO document.  Accordingly, for the reasons stated above, this argument is unpersuasive.

	Applicant argues that Kim et al. excludes a silicon compound.  The examiner respectfully points out to Applicant that Kim et al. was not relied upon to teach a granular base material including a semiconductor made of a silicon compound.  Accordingly, this argument is unpersuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726